577 S.E.2d 620 (2003)
357 N.C. 44
Shawn Patrick KNIGHT, Employee,
v.
WAL-MART STORES, INC., Employer, and
Insurance Company of the State of Pennsylvania, Carrier.
No. 228A02.
Supreme Court of North Carolina.
March 28, 2003.
Poisson, Poisson, Bower & Coldfelter, by Fred D. Poisson, Jr.; and R. James Lore, Wadesboro, for plaintiff-appellee.
Young Moore and Henderson, P.A., by Joe E. Austin, Jr., Raleigh, for defendant-appellants.
Hedrick, Eatman, Gardner & Kincheloe, L.L.P., by Shannon P. Herndon, Charlotte, on behalf of the North Carolina Association of Defense Attorneys, amicus curiae.
PER CURIAM.
AFFIRMED.